DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-15 in the reply filed on 06/14/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juhl et la. (US 5,288,532, hereinafter “Juhl”) in view of Henze-Wethkamp et al. (US 2009/0214722, hereinafter “Henze-Wethkamp”).
In regard to claims 4-5, Juhl discloses an extruded film article such as a bag comprises a blend of a thermoplastic polymer such as ethylene vinyl acetate and an olefinic oxide polymer such as poly (ethylene oxide), which a modifier absorbed in the blend (abstract). Ethylene vinyl acetate is known as a high moisture transmission polymer. The modifier can be a water-soluble dye (col. 5 lines 64-67) or antimycotic agents such as potassium sorbate (col. 6 lines 49-53). Potassium sorbate is water soluble. The modifier is present in an amount between 10 wt% and about 40 wt% (col. 22 lines 30-32). A surfactant can be added to the composition (col. 6 lines 57-61). The film is the product contact layer (col. 3 lines 47-49). However, Juhl does not provide an example of a composition wherein EVA, the water soluble modifier, and the surfactant are compounded together.
Henze-Wethkamp discloses a tubular film that has an inner layer that is capable of absorbing and storing a food additive and release it to the food [abstract]. The inner layer comprises a thermoplastic polymer [0054] and a porosity modifier [0057]. The porosity modifier includes surfactants that include Tween 80 [Table 4.1]. Tween 80 is polyoxyethylene sorbitan monooleate. 
Juhl and Henze-Wethkamp both disclose tubular films that comprise an inner product contact layer that is capable of absorbing a modifier and releasing the modifier to the product. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the surfactant of Henze-Wethkamp in the EVA blend with the potassium sorbate of Juhl motivated by the expectation of forming an inner layer with an increased porosity which provides sufficient absorptivity of liquid additives, such as those described in Juhl. 
	Modified Juhl does not disclose any agglomerations of water-soluble particles in the packaging film. Thus, the agglomerations of the water soluble particles have a size equal to or less than 0.8 mm2.
 	In regard to claim 6, Juhl discloses an extruded film article such as a bag comprises a blend of a thermoplastic polymer such as ethylene vinyl acetate and an olefinic oxide polymer such as poly (ethylene oxide), which a modifier absorbed in the blend (abstract). Ethylene vinyl acetate is known as a high moisture transmission polymer. The modifier can be a water-soluble dye (col. 5 lines 64-67) or antimycotic agents such as potassium sorbate (col. 6 lines 49-53). Potassium sorbate is water soluble. The modifier is present in an amount between 10 wt% and about 40 wt% (col. 22 lines 30-32). A surfactant can be added to the composition (col. 6 lines 57-61). The film is the product contact layer (col. 3 lines 47-49). However, Juhl does not provide an example of a composition wherein EVA, the water soluble modifier, and the surfactant are compounded together.
Henze-Wethkamp discloses a tubular film that has an inner layer that is capable of absorbing and storing a food additive and release it to the food [abstract]. The inner layer comprises a thermoplastic polymer [0054] and a porosity modifier [0057]. The porosity modifier includes surfactants that include Tween 80 [Table 4.1]. Tween 80 is polyoxyethylene sorbitan monooleate. 
Juhl and Henze-Wethkamp both disclose tubular films that comprise an inner product contact layer that is capable of absorbing a modifier and releasing the modifier to the product. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the surfactant of Henze-Wethkamp in the EVA blend with the potassium sorbate of Juhl motivated by the expectation of forming an inner layer with an increased porosity which provides sufficient absorptivity of liquid additives, such as those described in Juhl. 
	Modified Juhl does not disclose any agglomerations of water-soluble particles in the packaging film. 
	In regard to claim 7, Juhl discloses an extruded film article such as a bag comprises a blend of a thermoplastic polymer such as ethylene vinyl acetate and an olefinic oxide polymer such as poly (ethylene oxide), which a modifier absorbed in the blend (abstract).
	In regard to claim 8, Juhl disclose that the ethylene vinyl acetate copolymer has a vinyl acetate content between 8 wt% and 24 wt% (col. 5 lines 3-5).
	In regard to claim 9, Juhl discloses that the water soluble particle is also water extractable (col. 5 lines 58-62).
In regard to claim 10, modified Juhl discloses a packaging film with an inner layer that comprises a blend of a thermoplastic polymer such as ethylene vinyl acetate and an olefinic oxide polymer such as poly (ethylene oxide), which a modifier absorbed in the blend (abstract), and a surfactant. Although the prior art does not disclose that the average cumulative amount of water soluble particle extracted from the product contact layer upon contact with water after 2 days at 230C and 1 atm is greater than 40% of the initial amount of particle present, the claimed properties are deemed to be inherent to the structure of modified Juhl since the modified Juhl teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
	In regard to claim 11, Juhl discloses that the modifier includes potassium sorbate (col. 6 lines 49-53) which is a salt of sorbic acid.
	In regard to claim 12, modified Juhl discloses that the porosity modifier includes surfactants that include Tween 80 [Henze-Wethkamp Table 4.1]. Tween 80 is polyoxyethylene sorbitan monooleate that is used by the applicant [specification 058]. Thus, it is inherent that the surfactant has an ethoxylation level of at least 10 moles per mole surfactant. 
	In regard to claim 13, modified Juhl discloses that the porosity modifier includes surfactants that include Tween 80 [Henze-Wethkamp Table 4.1]. Tween 80 is polyoxyethylene sorbitan monooleate that is used by the applicant [specification 058]. Thus, it is inherent that the surfactant has a hydrophilic lipophilic balance of at least 10.
In regard to claim 14, modified Juhl is silent with regard to the haze level of the film. It should be noted that the haze level of the film is a result effective variables.  As the haze level of the film increases, the material becomes cloudy in appearance and has poor clarity.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the haze level of the film to less than 35% since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize a haze level of the film to less than 35% in the films of modified Juhl motivated by the expectation of forming a food packaging that has improved appearance and clarity. 
In regard to claim 15, modified Juhl is silent with regard to the clarity level of the film. It should be noted that the clarity level of the film is a result effective variables.  As the clarity level of the film decreases, the material becomes opaque.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the clarity level of the film to greater than 70% since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the clarity level of the film to greater than 70% in the films of modified Juhl motivated by the expectation of forming a food packaging that has improved appearance and clarity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782